      Case 5:20-cv-00072-DCB-MTP Document 23 Filed 10/29/20 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF MISSISSIPPI
                             WESTERN DIVISION
ANTONIO DOS SANTOS CARLOS                                      PETITIONER
VS.                              CIVIL ACTION NO. 5:20-CV-72-DCB-MTP
SHAWN R. GILLIS                                                RESPONDENT


                                   ORDER
      This matter is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation [ECF No. 22], to which no

objections have been filed. Having carefully reviewed the Report

and Recommendation, the Court finds it to be well taken and hereby

adopts it as the findings and conclusions of this Court.

      Magistrate Judge Parker finds that Petitioner Antonio Dos

Santos Carlos’s Habeas Petition [ECF No. 1] should be dismissed

without prejudice and Petitioner’s Motion for Release [ECF No. 12]

should be denied.

      Petitioner, a citizen of Angola, is currently in Immigration

& Customs Enforcement (“ICE”) custody at Adams County Detention

Center (“ACDC”). Prior to arriving at ACDC, Petitioner was housed

at La Salle Detention Facility (“LSDF”) in Jena, Louisiana. While

at LSDF Petitioner filed a Petition for Writ of Habeas Corpus in

the United States District Court of the Western District of

Louisiana. See Santos-Carlos v. Barr, et al., 1:19-cv-878-DDD-JPM



                                     1
    Case 5:20-cv-00072-DCB-MTP Document 23 Filed 10/29/20 Page 2 of 3



(W.D. La. Jul. 8, 2019). After Petitioner was transferred to ACDC,

he filed the instant Petition [ECF No. 1].

     Petitioner’s pending habeas petition in the United States

District Court for the Western District of Louisiana, makes this

action duplicative. When a civil action is duplicative of another

action filed in federal court, the district court may dismiss such

an action. See Remington Rand Corp. v. Bus. Sys. Inc., 830 F.2d

1274, 1275– 76 (3rd Cir.1987) (quoting Landis v. N. Amer. Co., 299

U.S. 248 (1936); see also Chrysler Credit Corp. v. Marino, 63 F.3d

574, 578 (7th Cir.1995) (“A federal suit may be dismissed for

‘reason   of   wise   judicial   administration   ...   whenever   it   is

duplicative of a parallel action already pending in another federal

court.’” (quoting Serlin v. Arthur Andersen & Co., 3 F.3d 221, 223

(7th Cir.1993)); see e.g. Diaz v. Pearson, No. 5:10-cv-4-DCB-MTP,

2010 WL 2696281, at 1* (S.D. Miss. July 2, 2010); see also Onenese

v. Barr, No. 4:19-cv-0164-KOB-JHE, 2020 WL 1231876 (N.D. Ala. Mar.

13, 2020); see also Barapind v. Reno, 72 F. Supp.2d 1132 (E.D.

Cal. 1999); see also Flowers v. Trombley, No. 2:06-cv-10726, 2006

WL 724594, at *1 (E.D. Mich. Mar. 17, 2006).

     Petitioner has also filed a Motion for Release [ECF No. 12]

due to Covid-19 concerns. Petitioner’s Motion for Release is

analogous to his Motion for Release filed in his case in the

Western District of Louisiana, which was denied on August 7, 2020.


                                    2
    Case 5:20-cv-00072-DCB-MTP Document 23 Filed 10/29/20 Page 3 of 3



Since these claims have already been addressed by the Western

District of Louisiana, the Court hereby DENIES Petitioner’s Motion

for Release [ECF No. 12].

Accordingly,

     IT IS HEREBY ORDERED AND ADJUDGED that the Court ADOPTS

Magistrate Judge Parker’s Report and Recommendation [ECF No. 22]

as the findings and conclusions of this Court;

     IT IS FURTHER ORDERED that the Habeas Petition [ECF No. 1] is

DISMISSED without prejudice;

     IT IS FURTHER ORDERED that Petitioner’s Motion for Release

[ECF No. 12] is DENIED.

     SO ORDERED this the 29th day of October, 2020.

                                         _\s\ David Bramlette________
                                         UNITED STATES DISTRICT JUDGE




                                   3
